Case: 13-40124      Document: 00512435245         Page: 1    Date Filed: 11/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40124
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 8, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DOMINGIO ISAIAS TAX-GARCIA, also known as Domingo Isaias Tax-Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-765-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Domingio Tax-Garcia was convicted of one charge
of illegal reentry into the United States, and the district court imposed a
within-guidelines sentence of 60 months in prison and a three-year term of
supervised release. Tax-Garcia contends on appeal that the district court erred
by refusing to award him a third point for acceptance of responsibility under
United States Sentencing Guidelines § 3E1.1(b) after the government refused


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40124   Document: 00512435245     Page: 2   Date Filed: 11/08/2013


                                No. 13-40124

to move for the reduction because he would not waive his right of appeal. This
argument is foreclosed by United States v. Newson, 515 F.3d 374, 376-79 (5th
Cir. 2008).
      AFFIRMED.




                                      2